Exhibit 10.2

 

Auth ID: SUL101901 



Contact ID: SUL1019 

FS-2700-23 (v. 10/09) 

Use Code: 161 

OMB No. 0596-0082 

 

U.S. DEPARTMENT OF AGRICULTURE
FOREST SERVICE
AMENDMENT
FOR

SPECIAL-USE AUTHORIZATION

Amendment#: 5

 

This amendment is attached to and made a part of the Term special use
authorization for constructing, operating, and maintaining a recreation resort
issued to WINTER PARK RECREATIONAL ASSOC on 12/09/1983 which is hereby amended
as follows:

 

Expiration date of authorization is 12/31/2017.

 

City and County of Denver through the Winter Park   Arapaho Roosevelt National
Forest and Pawnee National Recreational Association as Agent   Grassland      
Holder   Authorized Office       /s/ Sarah Rockwell   /s/ Glenn P. Casamassa
Holder Name:  Sarah Rockwell   Name:  Glenn P. Casamassa Title:  President  
Title:  Forest Supervisor       4-24-15   4-28-15 Date   Date



 

According to the Paperwork Reduction Act of 1995, an agency may not conduct or
sponsor, and a person is not required to respond to a collection of information
unless it displays a valid OMB control number. The valid OMB control number for
this information collection is 0596-0082. The time required to complete this
information collection is estimated to average one (1) hour per response,
including the time for reviewing instructions, searching existing data sources,
gathering and maintaining the data needed, and completing and reviewing the
collection of information.

 

The U.S. Department of Agriculture (USDA) prohibits discrimination in all its
programs and activities on the basis of race, color, national origin, age,
disability, and where applicable, sex, marital status, familial status, parental
status, religion, sexual orientation, genetic information, political beliefs,
reprisal, or because all or part of an individual’s income is derived from any
public assistance. (Not all prohibited bases apply to all programs.) Persons
with disabilities who require alternative means for communication of program
information (Braille, large print, audiotape, etc.) should contact USDA’s TARGET
Center at 202-720-2600 (voice and TDD).

 

To file a complaint of discrimination, write USDA, Director, Office of Civil
Rights, 1400 Independence Avenue, SW, Washington, DC 20250-9410 or call toll
free (866) 632-9992 (voice). TDD users can contact USDA through local relay or
the Federal relay at (800) 877-8339 (TDD) or (866) 377-8642 (relay voice). USDA
is an equal opportunity provider and employer.

 

The Privacy Act of 1974 (5 U.S.C. 552a) and the Freedom of Information Act (5
U.S.C. 552) govern the confidentiality to be provided for information received
by the Forest Service.

 

 

 



 